Citation Nr: 1217872	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  10-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to January 1982 as well as service during periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO in Atlanta, Georgia.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Specifically, in December 2011, the Veteran submitted a copy of a letter informing him of an award of Social Security Administration disability benefits.  Additionally, in an April 2012 statement, the Veteran indicated that he was in receipt of SSA disability benefits for his injuries incurred in service.  The decision rendered by the SSA and the records it considered in making any decision have not been obtained.

Under 38 U.S.C.A. § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  As the Veteran indicated in his April 2012 letter that the SSA records are related to his injuries in service, the Board finds that the records may be relevant to the claims on appeal.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  These records are necessary for review before a decision may be made regarding his claims and an attempt to obtain these records should be undertaken.

Further, regarding the low back disorder, the Veteran underwent a VA-contracted examination in January 2009.  The examiner did not provide a nexus opinion.  In an addendum opinion, the examiner indicated that she was unable to state whether the Veteran's degenerative joint disease was due to his military service or a job injury that was incurred in 2004, without speculation.  The examiner did not provide rationale for why an opinion could not be provided without speculation.  The Board acknowledges that that an examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, rationale for the conclusion is required.  Id. at 390 ([B]efore the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.).  The Court has also held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Based on the foregoing, further clarification is required from the January 2009 VA-contracted examiner.  Indeed, in view of the fact that several years have passed since the January 2009 examination, the Board finds that a new examination and opinion is required to fairly and adequately consider the Veteran's claim.  Such examination and opinion should be obtained following the receipt of the SSA records as they may assist the examiner in reaching a conclusion that is not speculative in nature. 

Further, regarding the right shoulder, the Veteran has not been afforded a VA examination.  He has reported that he injured his right shoulder in service, while playing football.  He submitted a buddy letter from a fellow service member (J.L.) who witnessed the event.  A review of service treatment records does not indicate treatment for a right shoulder injury.  However, the Board finds that the lay evidence regarding the incurrence of an injury, is competent to establish the incurrence of an injury.  Currently, he has a diagnosis of arthralgia in the right shoulder and has provided private treatment records indicating surgery for the right shoulder in January 1997.  Because the Veteran is not competent to relate his in-service symptoms to any currently diagnosed right shoulder disorder, and such relationship remains unclear to the Board, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2011).

Finally, to ensure that all pertinent VA outpatient treatment records are associated with the file, any outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain records from the VA medical center in Atlanta, Georgia from January 2010 to the present. Any negative response should be noted.

2.  Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.

3.  Upon receipt of the foregoing records, afford the Veteran the appropriate VA examination(s) to determine the nature, extent, onset and etiology of any current low back disorder and right shoulder disorder.  The entire claims file, to include a complete copy of this Remand must be made available to the physician designated to examine the Veteran.  All indicated studies should be performed and all findings should be reported in detail.

The examiner(s) shall render the current diagnosis or diagnoses, if any, affecting the low back and right shoulder.  For any and all diagnoses, the examiner(s) shall render an opinion as to the nature of any current  disorder(s) and answer the following question: 

Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disorder and/or right shoulder disorder was incurred in, or as a result of, active duty service?  Why or why not?

The review of the claims file should be noted in the examination report. The report of the examination should include discussion of the Veteran's documented medical history and assertions, including his and his buddy's competent statements of an injury in service as well as continuity of symptomatology since service.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner(s) cannot provide a requested opinion without resorting to mere speculation, the examiner(s) should explain in detail why an opinion would require resort to speculation. 

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If any claim remains denied, issue the Veteran and his representative a supplemental statement of the case and afford him the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



